           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 1 of 16


 1   Nilesh Choudhary, State Bar No. 219425
 2
     CHOUDHARY LAW OFFICE
     4010 Foothills Blvd., 103
 3   Roseville, CA 95747
     Telephone (916) 526-2770
 4
     Facsimile (916) 740-4672
 5   Attorney for Plaintiff,
     AK, AS, AKM,
 6   Aleshna Kumari
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12   ALESHNA KUMARI, A.K., A.S. A.K.M.      ) Case No.: 2:18-CV-00061-WBS-AC
     inclusive                              )
13
                                            ) THIRD AMENDED COMPLAINT FOR
14                Plaintiffs                ) DAMAGES AND EQUITABLE RELIEF
                                            )
15            v.                            )
                                            )
16
     COUNTY OF SACRAMENTO; JESSE            )
17   GOMEZ-COATS, an individual, JANELLE )
     GONZALEZ, an individual, LEONA         )
18   WILLIAMS, an individual, and DOES 1-50 )
19
     inclusive                              )
                                            )
20               Defendants
21

22
            NOW COMES Plaintiffs A.K., A.S., A.K.M., by and through their Guaridan Ad Litem,
23
     Hardip Singh, and Plaintiff Aleshna Kumari in the above-entitled matter, and by and through her
24
     legal counsel, and for their Complaint against the above-named Defendants, states as follows:
25
                                                        I.
26
                                      JURISDICTION AND VENUE
27

28



                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                    1
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 2 of 16


 1   1. Plaintiffs A.K., A.S, A.K.M (aka A.K. (male)), Aleshna Kumari, brings this action pursuant
 2      to 42 U.S.C. §1983, et. seq., to redress the deprivation of rights secured to them under the
 3      United States Constitution, including the Fourth, Fifth, and Fourteenth Amendments, and
 4      under federal and state law. Said deprivations were inflicted by the Defendants herein, and
 5      each of them, in some manner. Each of the Defendants herein were at all relevant times
 6      acting under color of law. Plaintiffs bring further claims under California State Law.
 7   2. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4), which
 8      provide for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C.§
 9      1983. Jurisdiction is also conferred by 28 U.S.C. § 1331 because the claims for relief derive
10      from the United States Constitution and the laws of the United States.
11   3. Because the acts and omissions complained of herein occurred in the County of Sacramento,
12      and it is believed that all living parties currently reside in the County of Sacramento, venue is
13      proper in the District Court for the Eastern District of California, Sacramento Division.
14

15                                                   I.
16                                               PARTIES
17

18   1. Plaintiff AK resides in Sacramento, California in Sacramento County. AK has resided in
19      Sacramento County for all times material to this complaint. At the beginning of the incidents
20      described in this case she was 5; she turned 6 during said incidents.
21   2. Plaintiff AS resides in Sacramento, California in Sacramento County. AS has resided in
22      Sacramento County for all times material to this complaint. He was 8 years old at the time of
23      the incidents taking place in this action.

24   3. Plaintiff AKM resides in Sacramento, California in Sacramento County. AKM has resided in

25      Sacramento County for all times material to this complaint. He was 4 years old at the time of

26      the incidents taking place in this action.

27   4. AK, AS, and AKM shall be referred to in this action collectively as the “Plaintiff Children”.

28
        AK, AS, and AKM have brought their claims through their guardian ad litem, Hardip Singh.


                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      2
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 3 of 16


 1   5. Plaintiff Aleshna Lata Kumari (hereinafter “Aleshna”) resides in Sacramento, California in
 2      Sacramento County. Aleshna has resided in Sacramento County for all times material to this
 3      complaint. She is the mother of the Plaintiff Children.
 4   6. Defendant County of Sacramento, (hereinafter “County”) operates their department of Child
 5      Protective Services and employed Jesse Gomez-Coats, Janelle Gonzalez, and Leona
 6      Williams to perform as County agents for Child Protective Services.
 7   7. Jesse Cortez (hereinafter “Cortez”) was employed by the County of Sacramento as a social
 8      worker during the relevant period for this purposes of this complaint.
 9   8. Janelle Gonzalez (hereinafter “Gonzalez”) was employed by the County of Sacramento as a

10      social worker during the relevant period for this purposes of this complaint

11   9. Leona Williams (hereinafter “Williams”) was employed by the County of Sacramento as a

12      social worker manager for Cortez and Gonzalez during the relevant period for purposes of

13      this complaint.

14
     10. The true names and capacities of defendants sued herein as DOES 1-50, inclusive, whether

15
        individual, corporate, associate, or otherwise are unknown to Plaintiff who, therefore sue
        such defendants by such fictitious names. When their true names and capacities are
16
        ascertained, Plaintiff will amend this complaint by asserting their true names and capacities
17
        herein. Plaintiff is informed and believes and thereon alleges that each of the fictitiously
18
        named defendants is responsible in some manner for the occurrences herein alleged, and that
19
        Plaintiff’s damages as herein alleged were proximately caused by those defendants.
20
                                                     II.
21
                                      FACTUAL ALLEGATIONS
22
        A. SEIZURE AND TAKING OF AK, AS, and AKM FROM KUMARI
23
     11. Plaintiff and Davinder Kumar are the biological parents of A.K and A.K.M. Plaintiff,
24
        Aleshna Kumari, and all of her children, AK, AS, and AKM lived in Davinder’s home during
25
        all relevant times for purposes of this complaint.
26
     12. At all relevant times for purposes of this matter, Aleshna Kumari and her three children,
27
        A.K.M., A.K., A.S., constituted a family unit, entitled to constitutional protections, including,
28
        but not limited to, the right to live together free of unwarranted governmental interference,

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      3
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 4 of 16


 1      the right to familial privacy, and the right of parents to reasonably direct the upbringing of
 2      their children. In addition Kumari enjoyed a separate and distinct right to live together
 3      without undue governmental interference as well as the right to not be subjected to deceptive
 4      acts undertaken by government agents in the juvenile court processes, i.e., the use by
 5      government officials of fabricated evidence, the suppression of exculpatory evidence,
 6      perjury, and the like.
 7   13. In October 2016, Davinder Kumar was arrested for a domestic incident with Kumari.
 8      Approximately 2 weeks later, Gomez-Coates contacts Kumari and begins to interrogate
 9      Kumari regarding the children being fed, who lives in the house, and whether she feels safe.
10      In December 2016, Kumari was involved in another domestic incident. Gomez-Coats again
11      contacted Kumari and then Davinder Kumari regarding the domestic incident. Gomez-Coats
12      questioned Kumari’s mental stability and whether they can take care of their minor children.
13      A week later, Gomez-Coats threatened Kumari and Davinder Kumari that agents for
14      the County would be taking their children and the parents would not see the children
15      for six months unless they immediately signed paperwork giving the county immediate
16      custody of the children. If they were to do this, they were promised they would see the
17      children within 14 days and would be given weekly visits. Under these threats, Kumari
18      signed the paperwork with the county.
19   14. Faced with the risk of not seeing her children for six months, all three children were seized
20      and detained then and there. For the next several weeks, Kumari was allowed only
21      monitored visits with her children
22   15. On January 11, 2017, CPS removed AS, AK, and AKM from their home. This removal
23      forever changed their lives. A.S. was 9 years old, A.K was 5 years old, A.K.M was 4 years
24      old. Kumari had been adequately caring for her children as a mother for many years and
25      enjoyed a strong and loving bond with her children. At this time A.K.M., A.K., A.S., were
26      happy and healthy, well cared for, and not in need of medical care or attention.
27   16. Kumari is informed and believes and thereon alleges that on January 11, 2017, based on the
28      information then in the possession of Defendant social workers, as well as CPS, no

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      4
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 5 of 16


 1      reasonable basis existed for believing that the children, were in imminent danger of
 2      sustaining serious bodily injury or death within the time it would have taken Gomez-Coates,
 3      or any other agent or employee of CPS, to obtain a warrant authorizing the seizure and/or
 4      examination of the children, herein described. At the time the children were removed from
 5      Kumari’s care and custody, Gomez-Coates and Defendants possessed no evidence that the
 6      children had suffered any type of harm or abuse at the hands of Kumari.
 7   17. Despite having no specific, reasonable, or articulable evidence that the children were in
 8      imminent danger of sustaining serious bodily injury or death within the short amount of time
 9      it would have taken to obtain a warrant, Gomez-Coates seized the children on January 11,
10      2017, and physically removed them from the custody and care of their mother.
11   18. Defendant Gomez-Coates did not present Plaintiff with a court order or warrant, authorizing
12      the seizure of the children (because they did not have such an order); moreover no one
13      articulated any reasonable basis for believing that the children would suffer great bodily
14      injury or death if the Defendants, took the minimal amount of time necessary to seek a court
15      order or warrant. No exigent circumstances existed at the time of the seizure.
16   19. To the extent Kumari herself posed any risk of harm to the children – which she certainly did
17      not, remote or otherwise, Defendants Gomez-Coates failed to undertake any reasonable
18      efforts to prevent or mitigate any such risk of harm, so as to avoid the need to seize the
19      children from their mother and family home.
20   20. Said non-consensual and unwarranted seizure of the children was unlawful and in violation
21      of Kumari and the children’s Due Process rights, familial association rights, liberty interests,
22      and familial privacy, arising under and guaranteed by the First, Fourth, and Fourteenth
23      Amendments of the United States Constitution, as well as under the California State
24      Constitution.
25      B. UNLAWFUL TREATMENT TO A.S., A.K. AND A.K.M DURING CUSTODY OF
26          DEFEDNANTS
27   21. The children remained in CPS custody until or about February 23, 2017. This will
28      hereinafter be referred to as the “Relevant Period”.


                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      5
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 6 of 16


 1   22. Plaintiff Children initially stayed at the Sacramento County Child Protective Facility located
 2      in Sacramento, California. On approximately January 19, 2019, Plaintiff Children were sent
 3      to 243 Majestic Lane in Sacramento where Evelyn Martin (“E Martin”) and Anthony Martin
 4      (“A. Martin”) lived collectively the “Martins”. They were placed through CPS. It is stated
 5      on information and belief that CPS failed to review the Martin household prior to placement
 6      to make sure it met California regulations including but not limited to: (1) ensuring there is
 7      no smoking in the household and (2) no more than two children would reside in one room. If
 8      County employees reviewed their own regulations, Plaintiff children would not have been to
 9      placed in the Martin home, which contained, and subject them to, dangerous conditions
10      which ultimately lead to their injuries and emotional distress.
11   23. Kumari was told through CPS that she would be able to see the kids twice per week along
12      with regular phone calls. This did occur until January 27, 2017 [parental visits occurred on
13      1/13, 1/15, and 1/21] when Kumari noticed bruising of A.K.M. and the children complaining
14      of mistreatment. She immediately informed and physically showed their social worker,
15      Gomez-Coates, requesting that the matter be investigated. Gomez-Coates acknowledged the
16      injuries stating he would investigate but took no further action with respect to the physical
17      injuries or abuse. Kumari contacted the Police Department who informed her that there was
18      nothing that could be done because CPS was involved.
19   24. Defendants Gomez-Coats, Williams, and Gonzalez are “mandatory reporters” as Sacramento
20      County Social Workers and Sacramento County employees of a child care institution under
21      Penal Code section 11165.7(a) 14 and 15. As mandatory reporters, these defendants had a
22      duty to report child neglect and abuse of AS, AK, and AKM under Penal Code section
23      11165.2 and specifically report about neglect and abuse by foster parents under Penal Code
24      section 11165.5. These reporters are under an obligation to create a report of the neglect or
25      abuse under Penal Code section 11165.9. Further follow up reports are required under Penal
26      Code section 11166.
27   25. In addition to mandatory reporter obligations, counties and their employees are under an
28      obligation to investigate complaints against resource families under Welfare and Institutions

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      6
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 7 of 16


 1      Code section 16519.5 (g)(8)(A). The Martins for purposes of this section are a “resource
 2      family”
 3   26. From January 27 through February 5, 2017, Kumari was denied access to the children.
 4      During phone calls between Kumari and the Plaintiff children, the children made repeated
 5      complaints of mistreatment; Kumari continued to make complaints to CPS. These
 6      complaints included mistreatment by Martin occupant “Sharon”, who is believed to have
 7      been 18 years old at the relevant time period and “Anaya” who was 13 years old during the
 8      relevant time period. Sharon physically punched A.S. in the stomach and placed A.S. in a
 9      trash-can, in addition to other aggressive acts. “Anaya”, who was supervising the children,
10      had them illegally walk through heavy traffic into a park. Further, Plaintiff children also
11      described an aggressive dog that was being left in the residence that had severely scratched
12      A.K.M, which was shown to Diana from CPS during a visit. Again, despite stating the
13      matter would be investigated, no action was taken. Each of these issues was raised to
14      Gomez-Coates and other CPS agents (Williams and Gonzalez) demanding that the children
15      be removed or another act be taken.
16   27. On February 14, 2017 the Plaintiff children told Kumari that they were almost struck by a car
17      while “Anaya” walked them to the park. Kumari told CPS agents about this incident and
18      they said they would address it but to Plaintiffs’ knowledge they never addressed it. Kumari
19      was informed and told CPS about “3 hour timeouts” that were given to A.K.M. that were
20      causing him severe emotional distress. When Kumari saw the Plaintiff children on
21      subsequent visits (2/7, 2/12, 2/14, 2/19, 2/21) they had dandruff from E Martin and A Martin
22      refusing to wash the Plaintiff children’s’ scalps, very poor hygiene including being left in the
23      same clothes for several days leaving them dirty causing rashes in areas many body area
24      (including genital areas) and there was weight loss from lack of proper nutrition. Plaintiffs
25      have been informed and believe and therefore state that despite all of these complaints and
26      showing of physical ailments of the children to CPS agents, no County Social Worker ever
27      even entered the home.
28



                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                     7
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 8 of 16


 1   28. On February 22, 2017, Kumari received an urgent call from the children. A.K.M. had been
 2      bitten on the face by the Martin dog. The bite occurred directly under his right eye and has
 3      left scarring. He was taken to ER and was given six stitches. The day after, the children
 4      were finally removed and returned to Kumari’s home. Since the children returned home they
 5      have struggled emotionally with their experiences while being in the Martin home.
 6   29. Additionally, Mr. Martin smoked in the home and all three children were compelled to share
 7      a bedroom.
 8   30. County social workers, Jesse Gomez-Coates, Janelle Gonzalez, & Leona Williams, the CPS
 9      supervisor, were placed on repeated notice of these issues, by way of phone calls and in
10      person from Kumari, who physically showed them pictures of the injuries and reported the
11      constant telephone calls she was having with her children. It is stated on information and
12      belief that the agents of CPS stated they would investigate but took no steps to remedy the
13      situation until the children were ultimately removed from the Martin’s home. Further, it is
14      believed that agents for CPS, despite notice of the issues in the house, never even entered the
15      home during the relevant period to see what the conditions inside of the house were like. The
16      abuse and mistreatment continued despite this notice.
17   31. It is stated on information and belief that CPS – after finally recognizing the issues - has
18      stopped placing children in the home of Evelyn Martin and Anthony Martin. Janelle
19      Gonzalez, has indicated in conversations with Kumari that there was negligence on behalf of
20      CPS in this situation.
21                                                 III.
22                                           LEGAL CLAIMS
23                                     FIRST CAUSE OF ACTION
24      (VIOLATION OF 4th AMENDMENT - UNLAWFUL SEIZURE – 28 U.S.C. 1983 BY
25                           PLAINTIFFS AGAINST ALL DEFENDANTS)
26
     32. Plaintiff re-alleges and incorporates by reference as if fully set forth herein paragraphs 1
27

28      through 31 above.


                   THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                       8
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 9 of 16


 1   33. Aleshna Kumari and her three children, A.K.M., A.K., A.S., constituted a family unit,
 2      entitled to constitutional protections, including, but not limited to, the right to live together
 3      free of unwarranted governmental interference, the right to familial privacy, and the right of
 4      parents to reasonably direct the upbringing of their children. In addition Kumari enjoyed a
 5      separate and distinct right to live together without undue governmental interference as well
 6      as the right to not be subjected to deceptive acts undertaken by government agents.
 7   34. Reasonable social services agent and/or police officer in Defendants’ situation would know it
 8      is unlawful to seize a child from the care, custody, and control of its parents or to question,
 9      threaten, examine, or search a child in the absence of exigent circumstances without first
10      obtaining a warrant to do so. Furthermore, any such reasonable social worker and/or police
11      officer would know that to do so would constitute a violation of the parents’, and children’s,
12      well-elaborated constitutional right to live together without governmental interference –
13      which rights are protected under the First and Fourteenth Amendments to the United States
14      Constitution.
15   35. Defendants, and each of them, had, at all times relevant herein, an affirmative duty and
16      obligation to recognize, acknowledge, and respect the Plaintiff’s rights, and to conduct
17      themselves in a manner that confirms, provides for the preservation of, and does not violate
18      the rights guaranteed Plaintiff under the United States Constitution, including, without
19      limitation, the protection of parental rights, the right to privacy, family integrity and the right
20      to familial relations.
21   36. Defendants, and each of them, were acting under color of state law when they jointly acted,
22      or knew and agreed and thereby conspired, to violate Plaintiffs’ constitutional rights by, but
23      not limited to, removing, detaining, and continuing to detain first A.K., A.K.M., A.S, and
24      later going back to snatch A.T. from the care, custody, and control of their mother, without
25      proper or just cause and/or authority, in the absence of any exigency, and without first
26      obtaining a warrant or other court order – thereby violating Plaintiff’s rights under the First
27      and Fourteenth Amendments to the United States Constitution.
28



                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                       9
          Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 10 of 16


 1   37. None of the Defendants sought, or obtained, a protective custody warrant prior to seizing
 2      Plaintiff’s children, A.K., A.K.M., or A.S on January 11, 2017, at the family home, by taking
 3      physical custody over the children, seizing them, and carting them away from their loving
 4      mother. Defendants used coercive methods as described supra. to seize the children.
 5      Defendants jointly acted or conspired to seize the children, as described above, knowing that
 6      no protective custody warrant for the children’s seizure issued and that exigent circumstances
 7      did not exist. Plaintiff did not consent, at any time, to the searches and seizures described
 8      herein above.
 9   38. At no time ever did any of the Defendants have any specific, articulable evidence to support
10      any reasonable basis to believe that any of Plaintiff’s three children were in immediate
11      danger of sustaining serious bodily injury or death within the time it would have taken the
12      Defendants to seek and obtain a custody warrant. Indeed, Plaintiff is informed and believes
13      and thereon alleges that Defendants, and each of them, purposefully or recklessly failed to
14      seek a protective custody warrant, in derogation of Plaintiffs’ clearly established rights to due
15      process and familial association.
16   39. At the time of coerced seizure, other more reasonable and less intrusive alternative means
17      existed to secure Plaintiffs’ civil rights and security, short of the warrantless seizure and
18      detention of all three children, yet these defendants, and each of them, intentionally, or with a
19      reckless, wanton, or malicious disregard for Plaintiff’s rights, failed to pursue or investigate
20      such less intrusive alternative means of keeping the family together.
21   40. Defendants committed said unconstitutional acts without proper justification or authority,
22      and without probable cause, exigency, or court order. Defendants, and each of them,
23      maliciously violated and/or conspired to violate the civil rights of Plaintiffs, including
24      violation of Plaintiff’s rights found in the Fourteenth Amendment of the United States
25      Constitution, by, but not limited to, removing, detaining, and continuing to detain the five
26      minor children from the care, custody, and control of their mother, without proper or just
27      cause and/or authority, and by use of coercion, duress, or fraud to obtain, or attempt to
28      obtain, evidence supporting detention. Said acts were taken deliberately, with callous or

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      10
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 11 of 16


 1      reckless indifference to the substantial rights of Plaintiff, or fueled by an evil motive or
 2      intent.
 3   41. As a direct and proximate result of these Defendants’ misconduct, Plaintiffs have suffered,
 4      and will continue to suffer, general and special damages according to proof at trial, including
 5      but not limited to, physical and/or mental anxiety and anguish, among other things.
 6   42. Due to the malicious, wanton, callous, reckless, wrongful and despicable nature of the
 7      Defendants’ misconduct, as herein alleged and described, Plaintiffs are entitled to recover
 8      punitive damages against the individual Defendants, and each of them, in accordance with
 9      law and subject to proof at trial.
10                                  SECOND CAUSE OF ACTION
11
      (VIOLATION OF EIGHTH AMENDMENT – DELIBERATE INDIFFERENCE BY AK,
12                   AS, AND AKM AGAINST ALL DEFENDANTS )
13
     43. Plaintiff re-alleges and incorporates by reference as if fully set forth herein paragraphs 1
14
        through 42 above.
15
     44. As detailed in the Operative Facts, AS, AK, and AKM were in Sacramento County Custody
16

17      from January 11, 2018 to February 23, 2018 after being seized from Kumari under coercive

18      circumstances.
19
     45. During their time in Sacramento County Custody, AS, AK, and AKM were placed in Foster
20
        Care with the Martins from January 19, 2017 to February 22, 2017. During this time, AS,
21
        AK, and AKM, experienced the treatment which Kumari reported and Defendant responded
22

23      as follows:

24      (a) On January 27, 2017, Kumari noticed bruising of A.K.M. and the children complaining
25          of mistreatment. She immediately informed and physically showed their social worker,
26          Gomez-Coates, requesting that the matter be investigated. Gomez-Coates acknowledged
27          the injuries stating he would investigate but took no further action with respect to the
28



                   THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      11
       Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 12 of 16


 1      physical injuries or abuse. Kumari contacted the Police Department who informed her
 2      that there was nothing that could be done because CPS was involved.
 3   (b) During phone calls from January 27, 2017 and February 5, 2017 between Kumari and the
 4      Plaintiff children, the children made repeated complaints of mistreatment and Kumari
 5      continued to make complaints to CPS. These complaints included mistreatment by
 6      Martin occupant “Sharon”, who is believed to have to have been 18 years old at the
 7      relevant time period and “Anaya” who was 13 years old during the relevant time period.
 8      Sharon physically punched A.S. in the stomach and placed A.S. in the trash can, in
 9      addition to other aggressive acts. “Anaya” had them illegally walk through heavy traffic
10      into a park. Further, Plaintiff children also described an aggressive dog that was being
11      left in the residence that had severely scratched A.K.M, which was shown to Diana from
12      CPS during a visit. Again, despite stating the matter would be investigated, no action
13      was taken. Each of these issues was raised to Gomez-Coates and other CPS agents
14      (Williams and Gonzalez) demanding that the children be removed or another act be
15      taken.
16   (c) On February 14, 2017 the Plaintiff children told Kumari that they were almost struck by a
17      car while “Anaya” walked them to the park. Kumari told CPS agents about this incident
18      and they said they would address it but to Plaintiffs’ knowledge they never addressed it.
19      Kumari was informed and told CPS about “3 hour timeouts” that were give to A.K.M.
20      that were causing him severe emotional distress. When Kumari saw the Plaintiff children
21      on subsequent visits (2/7, 2/12, 2/14, 2/19, 2/21) they had dandruff from E Martin and A
22      Martin refusing to wash the Plaintiff children’s’ scalps, very poor hygiene including
23      being left in the same clothes for several days leaving them dirty causing rashes in areas
24      many body area (including genital areas) and there was weight loss from lack of proper
25      nutrition. Plaintiffs have been informed and believe and therefore state that despite all of
26      these complaints and showing of physical ailments of the children to CPS agents, no
27      County Social Worker ever even entered the home.
28



                 THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                 12
          Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 13 of 16


 1      (d) On February 22, 2017, Kumari received an urgent call from the children. A.K.M. had
 2          been bitten on the face by the Martin dog. The bite occurred directly under his right eye
 3          and has left scarring. He was taken to ER and was given six stitches. The day after, the
 4          children were finally removed and returned to home. When the children returned home
 5          they have struggled emotionally with their experiences while being in the E Martin and A
 6          Martin home.
 7      (e) County social workers, Jesse Gomez-Coates, Janelle Gonzalez, & Leona Williams, the
 8          CPS supervisor, were placed on repeated notice of these issues, by way of phone calls
 9          from Kumari and in person physically showing injuries who was in constant
10          telephone/physical contact with her children. It is stated on information and belief that
11          the agents of CPS stated they would investigate but took no steps to remedy the situation
12          until the children were ultimately removed from the Martin’s home. Further, it is
13          believed that agents for CPS, despite notice of the issues in the house, never even entered
14          the home during the relevant period to see what the conditions inside of the house were
15          like. The abuse and mistreatment continued despite this notice.
16   46. Defendants Gomez-Coats, Williams, and Gonzalez are “mandatory reporters” as Sacramento
17      County Social Workers and Sacramento County employees of a child care institution under
18      Penal Code section 11165.7(a) 14 and 15. As mandatory reporters, these defendants had a
19      duty to report child neglect and abuse of AS, AK, and AKM under Penal Code section
20      11165.2 and specifically report about neglect and abuse by foster parents under Penal Code
21      section 11165.5. These reporters are under an obligations to create a report of the neglect or
22      abuse under Penal Code section 11165.9. Further follow up reports are required under Penal
23      Code section 11166.
24   47. In addition to mandatory reporter obligations, counties and their employees are under an
25      obligation to investigate complaints against resource families under Welfare and Institutions
26      Code section 16519.5 (g)(8)(A).
27   48. Defendants, despite mandatory duties to report and investigate and actual verbal
28      acknowledgement and agreement with Kumari to investigate, engaged in deliberate

                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                     13
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 14 of 16


 1      indifference to AS, AK, and AKM being endangered, neglected, abused, and not receiving
 2      attention their medical and nutritional needs.
 3   49. As a direct and proximate result of these Defendants’ misconduct, Plaintiffs have suffered,
 4      and will continue to suffer, general and special damages according to proof at trial, including
 5      but not limited to, physical and/or mental anxiety and anguish, among other things.
 6   50. Due to the malicious, wanton, callous, reckless, wrongful and despicable nature of the
 7      Defendants’ misconduct, as herein alleged and described, Plaintiffs are entitled to recover
 8      punitive damages against the individual Defendants, and each of them, in accordance with
 9      law and subject to proof at trial.
10                                  THIRD CAUSE OF ACTION
11    (VIOLATION OF 5th and 14th AMENDMENT – VIOLATION OF PROCEDURAL DUE
12
            PROCESS BY A.S., A.K. AND A.K.M. AGAINST ALL DEFENDANTS)

13   51. Plaintiff re-alleges and incorporates by reference as if fully set forth herein paragraphs 1
14      through 50 above and fully incorporates paragraph 48 above.
15
     52. Defendants Gomez-Coats, Williams, and Gonzalez are “mandatory reporters” as Sacramento
16
        County Social Workers and Sacramento County employees of a child care institution under
17
        Penal Code section 11165.7(a) 14 and 15. As mandatory reporters, these defendants had a
18
        duty to report child neglect and abuse of AS, AK, and AKM under Penal Code section
19
        11165.2 and specifically report about neglect and abuse by foster parents under Penal Code
20
        section 11165.5. These reporters are under an obligations to create a report of the neglect or
21
        abuse under Penal Code section 11165.9. Further follow up reports are required under Penal
22
        Code section 11166.
23
     53. In addition to mandatory reporter obligations, counties and their employees are under an
24
        obligation to investigate complaints against resource families under Welfare and Institutions
25
        Code section 16519.5 (g)(8)(A).
26
     54. Defendants, despite mandatory duties to report and investigate and actual verbal
27
        acknowledgement and agreement with Kumari to investigate, engaged in deliberate
28



                   THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      14
           Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 15 of 16


 1      indifference to AS, AK, and AKM being endangered, neglected, abused, and not receiving
 2      attention their medical and nutritional needs.
 3   55. As a direct and proximate result of these Defendants’ misconduct, Plaintiffs have suffered,
 4      and will continue to suffer, general and special damages according to proof at trial, including
 5      but not limited to, physical and/or mental anxiety and anguish, among other things.
 6   56. Due to the malicious, wanton, callous, reckless, wrongful and despicable nature of the
 7      Defendants’ misconduct, as herein alleged and described, Plaintiffs are entitled to recover
 8      punitive damages against the individual Defendants, and each of them, in accordance with
 9      law and subject to proof at trial.
10                                      FOURTH CAUSE OF ACTION
11
            (BREACH OF MANDATORY DUTY UNDER CALIFORNIA GOVERNMENT
12           CODE SECTION 815.6 ASSERTED BY PLAINITFF CHILDREN AGAINST
                      COUNTY OF SACRAMENTO AND DOES 11-25)
13

14
     57. Plaintiffs re-alleges and incorporates by reference as if fully set forth herein paragraphs 1
15
        through 59 above and specifically fully incorporates paragraph 48 above.
16

17   58. Government Code section 815.6 imposes liability against public entities where entity has a

18      mandatory duty imposed by enactment and the Plaintiffs are injured by breach of such or is a
19
        substantial factor in Plaintiffs’ injury.
20
     59. Defendants Gomez-Coats, Williams, and Gonzalez are “mandatory reporters” as Sacramento
21
        County Social Workers and Sacramento County employees of a child care institution under
22
        Penal Code section 11165.7(a) 14 and 15. As mandatory reporters, these defendants had a
23
        duty to report child neglect and abuse of AS, AK, and AKM under Penal Code section
24
        11165.2 and specifically report about neglect and abuse by foster parents under Penal Code
25
        section 11165.5. These reporters are under an obligations to create a report of the neglect or
26
        abuse under Penal Code section 11165.9. Further follow up reports are required under Penal
27
        Code section 11166.
28



                   THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                      15
          Case 2:18-cv-00061-WBS-AC Document 21 Filed 12/10/18 Page 16 of 16


 1   60. In addition to mandatory reporter obligations, counties and their employees are under an
 2      obligation to investigate complaints against resource families under Welfare and Institutions
 3      Code section 16519.5 (g)(8)(A).
 4   61. Defendants, despite mandatory duties to report and investigate, and their actual verbal
 5      acknowledgement and agreement of Kumari’s requests to investigate, engaged in deliberate
 6      indifference to AS, AK, and AKM being endangered, neglected, abused, and not receiving
 7      attention their medical and nutritional needs.
 8   62. As a direct and proximate result of these Defendants’ misconduct, Plaintiffs have suffered,
 9      and will continue to suffer, general and special damages according to proof at trial, including
10      but not limited to, physical and/or mental anxiety and anguish, among other things.
11   63. Due to the malicious, wanton, callous, reckless, wrongful and despicable nature of the
12      Defendants’ misconduct, as herein alleged and described, Plaintiffs are entitled to recover
13      punitive damages against the individual Defendants, and each of them, in accordance with
14      law and subject to proof at trial.
15   64. As for which they must be a recovery of damages in an amount according to proof.
16

17
     WHEREFORE, PLAINITIFF demands a JURY TRIAL and judgment against DEFENDANTS
18
     and each of them as follows:
19
        1. For damages in an amount to be ascertained with interest of that amount at the legal rate
20
            from the inception of the damages as ascertained by the court;
21
        2. Attorney’s fees;
22
        3. For costs of suit incurred in this action;
23      4. For compensatory damages, emotional distress damages, and punitive damages according
24          to proof; and
25      5. Such other and further relief as the court deems fit and proper.
26      Dated December 10, 2018                              CHOUDHARY LAW OFFICE
27

28                                                           s/ Joel Rapaport
                                                             Joel Rapaport, Attorney for Plaintiffs
                  THIRD AMENDED COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
                                                        16
